Citation Nr: 1541530	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-31 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to May 1968, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to TDIU.

The Veteran appeared before the undersigned at a Board hearing in March 2011.  A transcript of that hearing is included in the record.

This case was previously before the Board in May 2011 when the issue on appeal was entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), then rated as 30 percent disabling.  At that time, a staged increased rating was granted, maintaining the 30 percent rating through March 2, 2011 and granting a 50 percent disability rating thereafter.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), asserting that the Board had failed to consider in the first instance whether the Veteran was entitled to TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 441 (2009).  Ultimately, the Court granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran) in January 2012.  That decision did not disturb the Board's decision with respect to the disability rating for PTSD, finding only that the Board had failed to consider entitlement to TDIU.  

Based on the JMR issued pursuant to 38 U.S.C. § 7252(a), the Board in December 2012 remanded the issue of entitlement to TDIU, with instructions to the RO to consider the issue and to provide the Veteran with a Statement of the Case and the opportunity to continue his appeal.  The Statement of the Case was issued in October 2013 and the Veteran perfected his appeal to the Board by a filing in November 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently service connected for posttraumatic stress disorder (PTSD), which is rated as 50 percent disabling.  He also has a diagnosis of bipolar disorder, which manifests with many of the same symptoms as his PTSD, including anger, anxiety, and depression.  The Veteran asserts that his PTSD has rendered him unable to obtain and maintain reasonably gainful employment, and the record indicates he has not been gainfully employed for some time.  

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled, notwithstanding the fact that the assigned schedular ratings do not equal 60 percent for a single disability or 70 percent for a combined disability. 38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating should be considered if the Veteran is unemployable due to a service-connected disability.  38 C.F.R. § 4.16(b).

In this instance, the Veteran does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), in that his only compensable service-connected disability is PTSD, rated as 50 percent disabling.  Despite the long period of time which has elapsed since the Board's grant of the 50 percent rating, the Veteran has never appealed the assigned rating or indicated that he felt it was insufficient based on his symptoms.  Rather, he has continued to insist that the symptoms as manifested render him unemployable.  As such, the Board finds that entitlement to a schedular rating for TDIU is not currently on appeal.

Inasmuch as the Veteran has asserted that the symptoms of his PTSD render him unemployable, consideration of entitlement to an extraschedular rating of TDIU under 38 C.F.R. § 4.16(b) is warranted.  The Veteran testified at hearing in March 2011 that he was unable to work largely because of his symptoms of anger, anxiety and depression.  A mental health counselor also testified at that hearing, providing an expert assessment of the Veteran's symptoms and demeanor.  And a vocational expert has submitted a report in September 2012 determining that the Veteran's PTSD symptoms render him unemployable.  

The RO denied TDIU and declined to refer the matter for consideration by the Director of Compensation based on a March 2010 VA examination wherein the examiner asserted that the Veteran's unemployability was more a result of his bipolar disorder than of his PTSD.  However, the examiner went on to say that it was difficult to determine if the Veteran's anger and depression were caused by PTSD or bipolar disorder or both.  The Court has held that where the symptoms of a service-connected disability cannot be distinguished from those of a non-service-connected disability, the symptoms must be treated as being the result of the service-connected disability.  See Mittleider v. West, 11 Vet.App 181 (1998). 

In light of the above, it is the conclusion of the Board that Veteran's claim for TDIU must be submitted to the Director of Compensation for consideration as to whether TDIU should be awarded on an extraschedular basis under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. Refer the claim to the Director of the VA Compensation Service for consideration as to whether a TDIU may be awarded on an extra-schedular basis under 38 C.F.R. § 4.16(b).  A copy of the Director's decision must be included in the claims file. Thereafter, the RO must implement the determinations of the Director, Compensation Service, if so warranted.

2. The RO should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the RO must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Dennis F. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




